Exhibit 99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Washington Group International, Inc. We have audited the accompanying consolidated balance sheets of Washington Group International, Inc. and subsidiaries (the “Company”) as of December 29, 2006 and December 30, 2005, and the related consolidated statements of income, comprehensive income, cash flows, and stockholders’ equity for each of the three years in the period ended December 29, 2006.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on the financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of Washington Group International, Inc. and subsidiaries as of December 29, 2006 and December 30, 2005, and the results of their operations and their cash flows for each of the three years in the period ended December 29, 2006, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 3 to the consolidated financial statements, in 2006 the Company adopted Emerging Issues Task Force Issue No. 04-6, Accounting for Stripping Costs Incurred during Production in the Mining Industry, which changed its method of accounting for mining stripping costs.In addition, the Company adopted Statement of Financial Accounting Standards No.158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an Amendment of FASB Statements No.87, 88, 106 and 132(R), which changed its method of accounting for pension and postretirement benefits as of December29, 2006. /s/ Deloitte & Touche LLP Deloitte & Touche LLP Boise, Idaho February 25, 2007 1 WASHINGTON GROUP INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF INCOME (In thousands except per share data) Year Ended December 29, 2006 Year Ended December 30, 2005* Year Ended December 31, 2004* Revenue $ 3,398,082 $ 3,188,454 $ 2,915,382 Cost of revenue (3,242,290 ) (3,062,100 ) (2,768,227 ) Gross profit 155,792 126,354 147,155 Equity in income of unconsolidated affiliates 35,816 29,596 26,917 General and administrative expenses (75,728 ) (63,823 ) (63,374 ) Other operating income, net 16 ─ 1,443 Operating income 115,896 92,127 112,141 Interest income 10,533 8,257 2,778 Interest expense (6,216 ) (9,955 ) (14,625 ) Write-off of deferred financing fees (5,063 ) (3,588 ) ─ Other non-operating expense, net (522 ) (551 ) (1,509 ) Income before reorganization items, income taxes and minority interests 114,628 86,290 98,785 Reorganization items ─ ─ 1,245 Income tax expense (30,590 ) (27,021 ) (37,243 ) Minority interests in income of consolidated subsidiaries (3,192 ) (5,409 ) (15,214 ) Net income $ 80,846 $ 53,860 $ 47,573 Income per share: Basic $ 2.83 $ 2.07 $ 1.88 Diluted 2.64 1.77 1.71 Shares used to compute income per share: Basic 28,605 26,037 25,281 Diluted 30,608 30,408 27,890 The accompanying notes are an integral part of the consolidated financial statements. * Adjusted to include the retroactive impact of adopting the fair value method of recording compensation expense associated with stock options, see Note 13. 2 WASHINGTON GROUP INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) Year Ended December 29, 2006 Year Ended December 30, 2005* Year Ended December 31, 2004* Net income $ 80,846 $ 53,860 $ 47,573 Other comprehensive income (loss), net of tax: Foreign currency translation adjustments 6,569 (15,568 ) 9,348 Minimum pension liability adjustment and other (423 ) (603 ) (991 ) Other comprehensive income (loss), net of tax 6,146 (16,171 ) 8,357 Comprehensive income $ 86,992 $ 37,689 $ 55,930 The accompanying notes are an integral part of the consolidated financial statements. * Adjusted to include the retroactive impact of adopting the fair value method of recording compensation expense associated with stock options, see Note 13. 3 WASHINGTON GROUP INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS (In thousands) December 29, 2006 December 30, 2005* ASSETS Current assets Cash and cash equivalents $ 232,096 $ 237,706 Restricted cash 65,475 52,533 Accounts receivable, including retentions of $16,443 and $22,849, respectively 358,957 275,623 Unbilled receivables 268,829 256,090 Investments in and advances to construction joint ventures 44,333 56,668 Deferred income taxes 106,681 107,798 Other 48,789 41,202 Total current assets 1,125,160 1,027,620 Investments and other assets Investments in unconsolidated affiliates 113,953 172,448 Goodwill 97,076 162,270 Deferred income taxes 227,901 142,525 Other assets 38,005 59,362 Total investments and other assets 476,935 536,605 Property and equipment Construction and mining equipment 162,776 121,109 Other equipment and fixtures 50,642 40,415 Buildings and improvements 12,781 12,575 Land and improvements 584 2,403 Total property and equipment 226,783 176,502 Less accumulated depreciation (96,554 ) (75,748 ) Property and equipment, net 130,229 100,754 Total assets $ 1,732,324 $ 1,664,979 The accompanying notes are an integral part of the consolidated financial statements. * Adjusted to include the retroactive impact of adopting the fair value method of recording compensation expense associated with stock options, see Note 13. 4 WASHINGTON GROUP INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS (continued) (In thousands except per share data) December 29, 2006 December 30, 2005* LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and subcontracts payable, including retentions of$26,423 and $32,127, respectively $ 335,045 $ 253,559 Billings in excess of cost and estimated earnings on uncompleted contracts 152,109 239,106 Accrued salaries, wages and benefits, including compensated absences of $53,695 and $49,578, respectively 192,307 165,062 Other accrued liabilities 38,563 46,639 Total current liabilities 718,024 704,366 Non-current liabilities Self-insurance reserves 68,392 66,933 Pension and post-retirement benefit obligations 87,449 92,210 Other non-current liabilities 50,263 38,801 Total non-current liabilities 206,104 197,944 Contingencies and commitments (Notes 4 and 11) Minority interests 9,947 5,578 Stockholders’ equity Preferred stock, par value $.01 per share, 10,000 shares authorized ─ ─ Common stock, par value $.01 per share, 100,000 shares authorized; 30,001 and 26,870 shares issued, respectively 300 269 Capital in excess of par value 669,663 574,094 Stock purchase warrants ─ 15,104 Retained earnings 183,492 157,239 Treasury stock, 1,159 and 32 shares, respectively, at cost (67,251 ) (1,307 ) Unearned compensation – restricted stock (8,385 ) (4,233 ) Accumulated other comprehensive income 20,430 15,925 Total stockholders’ equity 798,249 757,091 Total liabilities and stockholders’ equity $ 1,732,324 $ 1,664,979 The accompanying notes are an integral part of the consolidated financial statements. * Adjusted to include the retroactive impact of adopting the fair value method of recording compensation expense associated with stock options, see Note 13. 5 WASHINGTON GROUP INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Year Ended December 29, 2006 Year Ended December 30, 2005* Year Ended December 31, 2004* Operating activities Net income $ 80,846 $ 53,860 $ 47,573 Reorganization items ─ ─ (1,245 ) Adjustments to reconcile net income to net cash provided by operating activities: Cash paid for reorganization items (2,872 ) (2,740 ) (2,493 ) Depreciation of property and equipment 31,105 21,880 18,714 Amortization and write-off of deferred financing fees 6,623 6,300 3,225 Amortization of intangible assets 13,862 ─ ─ Non-cash income tax expense 25,903 23,766 32,321 Stock-based compensation 11,319 9,651 7,010 Minority interests in income of consolidated subsidiaries, net of tax 3,192 5,409 15,214 Equity in income of unconsolidated affiliates, less dividends received (16,113 ) (14,038 ) (17,296 ) Self-insurance reserves 1,459 (1,013 ) 7,772 Excess tax benefits from exercise of stock options (6,710 ) (5,033 ) (634 ) Other (7,922 ) (7,850 ) 4,832 Changes in other assets and liabilities, net of acquisitions: Accounts receivable and unbilled receivables (94,164 ) (69,481 ) (73,980 ) Investments in and advances to construction joint ventures (11,249 ) 12,312 2,040 Other current assets (4,527 ) 15,747 (5,841 ) Accounts payable and subcontracts payable, accrued salaries, wages and benefits and other accrued liabilities 110,855 61,209 40,779 Billings in excess of cost and estimated earnings (63,413 ) (9,822 ) 32,009 Net cash provided by operating activities 78,194 100,157 110,000 Investing activities Property and equipment additions (64,392 ) (63,192 ) (35,217 ) Property and equipment disposals 8,735 12,965 21,270 Business acquisition, net of cash acquired of $563 (6,103 ) ─ ─ Purchase of short-term investments ─ (74,900 ) (617,200 ) Sales of short-term investments ─ 105,100 637,000 Acquisition of minority interest ─ (29,057 ) ─ Decrease (increase) in restricted cash (12,942 ) 9,016 9,118 Net cash provided (used) by investing activities (74,702 ) (40,068 ) 14,971 Financing activities Payment of financing fees ─ (4,577 ) (3,914 ) Payoff of loan assumed in business acquisition (1,668 ) ─ ─ Distributions to minority interests, net (866 ) (4,379 ) (25,501 ) Proceeds from exercise of stock options and warrants 88,266 29,927 10,171 Purchase of warrants and treasury stock (101,544 ) (72,916 ) ─ Excess tax benefits from exercise of stock options 6,710 5,033 634 Net cash used by financing activities (9,102 ) (46,912 ) (18,610 ) Increase (decrease) in cash and cash equivalents (5,610 ) 13,177 106,361 Cash and cash equivalents at beginning of year 237,706 224,529 118,168 Cash and cash equivalents at end of year $ 232,096 $ 237,706 $ 224,529 The accompanying notes are an integral part of the consolidated financial statements. * Adjusted to include the retroactive impact of adopting the fair value method of recording compensation expense associated with stock options, see Note 13. 6 WASHINGTON GROUP INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (In thousands) Shares of Common stock IssuedTreasury Common stock Capital in excess of par value Stock purchase warrants Retained earnings Treasury stock Unearned compensation-restricted stock Accumulated other comprehensive income (loss) January 2, 2004* 25,046 ─ $ 250 $ 567,140 $ 28,647 $ 56,074 $ ─ $ ─ $ 23,739 Net income* 47,573 Stock-based compensation * 7,010 Exercise of stock options and warrants 428 5 11,131 (331 ) Foreign currency translation adjustments, net 9,348 Minimum pension liability adjustments and other (991 ) Other (26 ) 586 (149 ) (1,012 ) December 31, 2004* 25,474 (26 ) 255 585,867 28,167 103,647 (1,012 ) ─ 32,096 Net income* 53,860 Issuance of restricted stock, net of forfeitures 134 1 5,844 (4 ) (5,841 ) Stock-based compensation * 4 8,043 1,608 Exercise of stock options and warrants 1,258 13 36,361 (1,415 ) Purchase of warrants (62,113 ) (11,616 ) Foreign currency translation adjustments, net (15,568 ) Minimum pension liability adjustments and other (603 ) Other (6 ) 92 (32 ) (268 ) (291 ) December 30, 2005* 26,870 (32 ) 269 574,094 15,104 157,239 (1,307 ) (4,233 ) 15,925 Cumulative effect adjustments related to stripping costs (54,593 ) Adjusted December 31, 2005 26,870 (32 ) 269 574,094 15,104 102,646 (1,307 ) (4,233 ) 15,925 Net income 80,846 Issuance of restricted stock, net of forfeitures 128 1 8,046 (8,047 ) Stock-based compensation 7,424 3,895 Exercise of stock options and warrants 3,003 30 102,553 (7,607 ) Purchase of warrants and common stock (1,125 ) (28,073 ) (6,851 ) (65,807 ) Recognition of pre-reorganization tax benefits 3,771 Foreign currency translation adjustments, net 6,569 Minimum pension liability adjustments and other (423 ) Adoption of SFAS No. 158 (1,641 ) Other (2 ) 1,848 (646 ) (137 ) December 29, 2006 30,001 (1,159 ) $ 300 $ 669,663 $ ─ $ 183,492 $ (67,251 ) $ (8,385 ) $ 20,430 The accompanying notes are an integral part of the consolidated financial statements. * Adjusted to include the retroactive impact of adopting the fair value method of recording compensation expense associated with stock options, see Note 13. 7 WASHINGTON GROUP INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The terms “we,” “us” and “our” as used in this annual report refer to Washington Group International, Inc. (“Washington Group International”) and its consolidated subsidiaries unless otherwise indicated. 1. DESCRIPTION OF BUSINESS Business We are an international provider of a broad range of design, engineering, construction, construction management, facilities and operations management, environmental remediation and mining services to diverse public and private sector clients, including (i) engineering, construction and operations and maintenance services in nuclear and fossil power markets; (ii) engineering, construction, construction management and operations and maintenance services for the highway and bridge, airport and seaport, dam, tunnel, water resource and railway markets; (iii) contract mining, technical and engineering services for the metals, precious metals, coal, minerals and minerals processes markets; (iv) design, engineering, procurement, construction and construction management and operations and maintenance services for industrial companies; (v) design, engineering, construction, management and operations and closure services for weapons and chemical demilitarization programs for governmental clients; and (vi) comprehensive nuclear and other environmental and hazardous substance remediation as well as management and operations services for governmental and private-sector clients. In providing these services, we enter into four basic types of contracts: fixed-price or lump-sum contracts providing for a fixed price for all work to be performed; fixed-unit-price contracts providing for a fixed price for each unit of work to be performed; target-price contracts providing for an agreed upon price whereby we absorb all or a portion of cost escalations to the extent of our expected fee or profit and are reimbursed for costs which continue to escalate beyond our expected fee and share in the cost savings based on a negotiated formula; and cost-type contracts providing for reimbursement of costs plus a fee. Engineering, construction management, maintenance and environmental and hazardous substance remediation contracts are typically awarded pursuant to a cost-type contract. We participate in construction joint ventures, often as sponsor and manager of projects, which are formed for the sole purpose of bidding, negotiating and completing specific projects. We participate in two incorporated mining ventures: MIBRAG mbH (“MIBRAG”), a company that operates lignite coal mines and power plants in Germany, and Westmoreland Resources, Inc. (“Westmoreland Resources”), a coal mining company in Montana. Basis of presentation The consolidated financial statements include the accounts of Washington Group International and all of its majority-owned subsidiaries and certain majority-owned construction joint ventures. Investments in non-consolidated construction joint ventures are accounted for by the equity method on the balance sheet with our proportionate share of revenue, cost of revenue and gross profit included in the consolidated statements of income. Investments in unconsolidated affiliates are accounted for using the equity method. Intercompany transactions and accounts have been eliminated in consolidation. On March 22, 1999, we and BNFL Nuclear Services, Inc. (“BNFL”) acquired the government and environmental services businesses of CBS Corporation (now Viacom, Inc.). We refer to these businesses, together with other government services operations, as the “Government Services Business.” The Government Services Business manages highly complex facilities and programs for the United States (“US”) Departments of Energy and Defense and provides engineering, construction, management, and risk-analysis services for a variety of governmental markets. The Government Services Business currently makes up our Energy & Environment and Defense business units. On August 25, 2004, we agreed to acquire BNFL’s interest in the Government Services Business and effective December 30, 2005 we settled all remaining acquisition payments resulting in the termination of BNFL’s interest in our Government Services Business. See Note 14 for additional discussion of our acquisition of BNFL’s minority interest in the Government Services Business. 8 On July 7, 2000, we purchased from Raytheon Company and Raytheon Engineers
